Citation Nr: 1109622	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral defective hearing.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to June 1974.  

By rating action in November 1974, the RO, in part, denied service connection for bilateral defective hearing.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the RO which, in part, found that new and material evidence had not been received to reopen the claim of service connection for bilateral defective hearing and denied service connection for a right knee disability.  

In a letter received in July 2009, the representative stated that the Veteran sought an increased rating for "all service connected disabilities."  Upon review of the claims file, it does not appear that any development of this has been undertaken.  Therefore, this matter is referred to the RO for appropriate action.  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was last finally denied by an unappealed rating decision in November 1974.  

2.  The evidence received since the November 1974 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The November 1974 RO decision which denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral defective hearing.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 4.85, 4.86, 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in April 2004 was sent by VA to the Veteran and his representative in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the notification letter did not comply fully with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning a reopened claim, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice in the statement of the case in November 2005, the claim was readjudicated, and supplement statements of the case (SSOC) were promulgated, most recently in September 2010.  

The Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  Furthermore, while VA is not required under the VCAA to obtain a VA examination until new and material evidence has been received, the Veteran was, nonetheless afforded a VA audiological examination in September 2005.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  The Veteran was also afforded an opportunity for a personal hearing, but declined.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Finality

Before reaching the merits of the claim for bilateral defective hearing previously denied by the RO, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for bilateral defective hearing was last finally denied by the RO in November 1974.  There was no appeal of that rating decision and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103. 

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the November 1974 rating decision which denied service connection for a bilateral defective hearing, included the Veteran's service treatment records and an October 1974 VA examination report.  

The service treatment records showed no complaints, treatment or diagnosis referable to any ear problems or hearing loss for VA purposes.  The service records showed the Veteran worked around aircraft engines and underwent routine audiological evaluations during service.  The Veteran denied any hearing problems at the time of his service separation examination in June 1974, and an audiological examination at that time showed no evidence of a hearing loss for VA purposes.  

The VA audiological examination in October 1974, showed no complaints or abnormalities referable to any hearing problems.  The Veteran reported that he noticed some hearing impairment in 1972 after exposure to engine noise, but said that he did not think that there had been any change in his hearing.  On examination, audiological findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-
15
LEFT
0
5
10
-
15

The Veteran's speech recognition ability was 100 percent, bilaterally.  The audiologist indicated that the Veteran's hearing acuity was excellent.  

For informational purposes, VA regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

By rating action in November 1974, the RO denied service connection for bilateral defective hearing on the basis that there was no objective evidence of a hearing loss for VA purposes at anytime, either in service or subsequent thereto.  

The evidence added to the record since 1974, includes a September 2005 VA audiological examination, and numerous VA medical records from 2005 to 2010.  

The September 2005 VA audiological report, indicated that the claims file was reviewed by the examiner, and included a detailed description of the Veteran's complaints and medical history.  An audiological examination revealed mild sensorineural hearing loss, bilaterally, with speech discrimination scores of 92 percent in the right ear and 88 percent in the left ear.  The audiologist noted that the service treatment records showed the Veteran's hearing was with normal limits during service, including at the time of his discharge from service, and that the Veteran had a history of noise exposure in service and in civilian occupations subsequent to service.  The audiologist indicated, in essence, that based on the Veteran's history and audiological findings, it was less likely than not that his current hearing loss was related to or caused by noise exposure in service.  

The VA medical records showed treatment for various maladies on numerous occasions from 2005 to 2010, but did not reflect any specific treatment or medical opinion relating the Veteran's current hearing loss to service.  

As a whole, the additional medical evidence does not offer any new or probative information showing that the Veteran's has a hearing loss at present which is related to service.  The evidence previously considered showed no evidence of a hearing loss in service or on VA examination shortly after discharge from service.  While the evidence added to the record since 1974, showed that the Veteran has a hearing loss at present, it was accompanied by a medical opinion that the current hearing loss was not related to service or any incident therein.  As such, the Board finds that the additional evidence is essentially cumulative and does not raise a reasonable possibility of substantiating the claim.  

Thus, the Board concludes that none of the evidence added to the record since the November 1974 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for bilateral defective hearing, and the 1974 denial remains final.  Accordingly, a basis to reopen the Veteran's claim has not been presented, and the appeal is denied.  

While the Veteran believes that his current hearing loss is related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.")  Furthermore, there is no competent medical opinion relating any current disorder to service.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

ORDER

As new and material evidence has not been received to reopen the claim of service connection for bilateral defective hearing, the appeal is denied.  


REMAND

Concerning the claim of service connection for a knee disability, the Board notes that while the Veteran asserted that he injured his right knee on several occasions in service, including (a) during basic training in 1971, (b) at the same time that he injured his back in October 1971, (c) when he slipped off a ladder while working on plane in Thailand, and (d) while playing softball in 1974, the service treatment records are completely silent for any treatment, abnormalities, or diagnosis for any right knee injury or disability.  However, the Veteran did report a history of right knee pain, without swelling, after strenuous exercise at the time of his service separation in June 1974.  On examination, the Veteran had full range of motion in the right knee and no pertinent abnormalities were noted.  

Parenthetically, the Board notes that the service records showed that the Veteran was treated for a left knee injury on one occasion during basic training in March 1971.  There was no evidence of swelling or edema, and the Veteran was give an ace bandage and balm.  The service records showed no further complaints, treatment, abnormalities or diagnosis for any left knee problems during service or at the time of his service separation in 1974.  

When examined by VA in September 2005, the Veteran reported that he initially injured his right knee during basic training and said that he was given aspirin and three days of bed rest.  He said that he reinjured the knee in Thailand when he slipped off an airplane, and again playing softball in 1974, and that he had chronic knee problems until he underwent a medial meniscectomy in 1978.  The examiner opined that it was more likely than not that the Veteran injured the medial meniscus in service.  The examiner indicated that the Veteran was to be seen by orthopedic services for possible surgery, and recommended that he have another C & P examination after his surgery.  

In an addendum to the report, the VA examiner indicated that he reviewed the claims file subsequent to his examination and found no mention of the injuries described by the Veteran in service.  It is not clear if the examiner then intended to change his conclusion regarding the relationship between current disability and service.  

In this case, while the Veteran claims to have had chronic right knee problems from multiple injuries throughout his military service, there is not a single reference to any such injury and no evidence of complaints or treatment for any right knee problems in the service treatment records, other than a reported history of knee pain "after strenuous exercise" at the time of his service separation examination in 1974.  Furthermore, the Veteran made no mention of any knee problems on his original application for VA compensation benefits in July 1974, or when examined by VA in October 1974.  As such, the Board has reservations as to the accuracy of the Veteran's current assertions regarding the extent and severity of his right knee problems during service and subsequent thereto.  

In any event, as the Veteran reported right knee pain at the time of his separation examination in 1974, there is evidence of a possible onset of a right knee disability in service.  In this regard, while the Veteran was examined by VA in 2005, the examiner's opinion was based entirely on the Veteran's self-described history of multiple injuries and chronic right knee problems during service.  Although the examiner reviewed the claims file subsequent to his examination, as mentioned above, he did not indicate whether the lack of any objective findings or evidence of an injury in service changed his assessment of the etiology of the Veteran's current right knee disability.  This should be clarified.  

Finally, the Board notes that the Veteran has not provided VA with significant information regarding his medical history between 1974 and 1978.  Although he did provide the name of the physician who performed the knee surgery in 1978 (a response from that physician was that the Veteran's records had been purged), the Veteran did not identify any other healthcare providers or the hospital where the knee surgery was performed.  Given, his contentions of chronic right knee problems that led to surgery in 1978, he should provide VA with authorization to obtain medical records from all healthcare providers, including the hospital where his knee surgery was performed in 1978.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should provide VA with the names and addresses of all healthcare providers who treated him for any right knee problems from 1974 to 1978, including the name of the hospital where he had his knee surgery in 1978.  He likewise should be asked to identify sources of records of any employment physicals he may have been required to undergo during his working career.  After the Veteran has signed the appropriate releases, the AMC should attempt to obtain copies of all identified records, and associate them with the claims file.  All attempts to procure records should be documented in the file.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the nature and, if feasible, the etiology of any identified right knee disability.  The claims file should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified right knee disability had its onset in, or is otherwise related to service.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any current right knee disability and service, this should be so stated.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the claim should be re-adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


